DAVIS, Presiding Judge
(concurring in result):
I concur with the result reached by the majority and write separately to express my view of the scope of the Utah Supreme Court’s decision in Monson v. Carver, 928 P.2d 1017, 305 Utah Adv. Rep. 7 (Utah 1996) (plurality opinion).
In the present case, the sentencing trial court’s “Judgement, Sentence (Commitment) To Utah State Prison” form includes the following section:
... defendant is now adjudged guilty of the above offense and is now sentenced to a term in the Utah State Prison:
[[Image here]]
As indicated, the sentencing court neither initialed the available line, nor placed an “x” in the available box preceding the restitution line.
In upholding the Board’s authority to order restitution as a condition of Miller’s parole, majority states: “Although the *622Monson court did not precisely describe what action, if any, the sentencing trial court took in regard to restitution, Monson ⅛ language accords the Board broad authority to order restitution as a condition of parole under both the Utah Constitution and statutory provisions.” I agree that Monson does not reveal the sentencing trial court’s action, if any, taken in regard to restitution. As a result, I do not believe that the Board’s authority under Monson extends, for example, to a circumstance where the trial court made an affirmative ruling on restitution.
As noted in Stilling v. Utah Board of Pardons, 933 P.2d 391 (Utah App.1997) (Davis, P.J., concurring in result), “where the criminal trial court has faded to meet its statutorily imposed judicial duty to address restitution at the time of sentencing, the Board does not violate the separation of powers provision of the Utah Constitution by imposing restitution as a condition of parole.” Id. at 396; see also Utah Const, art. V, § 1 (“[N]o person charged with the exercise of powers properly belonging to [one of the three distinct branches of government], shall exercise any functions appertaining to either of the others, except in the cases herein expressly directed or permitted.”).
As in Stilling, this case does not involve an instance in which the Board is imposing a condition of restitution on an inmate’s parole in direct contravention to a sentencing court’s affirmative determination to the contrary. Although the parties recommended that petitioner receive no prison time and that no restitution be ordered, the record does not reveal that the trial court made an affirmative determination not to order restitution. Indeed, the trial court affirmatively rejected the parties’ recommendations with reference to prison and made no restitution determination under the provisions of Utah Code Ann. § 76-3-201(3)(b) (1990) (current version at Utah Code Ann. § 76-3-201(8)(a)-(d) (Supp.1996)); see also State v. Haston, 811 P.2d 929, 936 (Utah App.1991) (discussing mandatory requirement that restitution be addressed on record at time of sentencing), rev’d on other grounds, 846 P.2d 1276 (Utah 1993). As a result, it was appropriate for the Board to order restitution in this case notwithstanding Monson.
However, because the Monson restitution analysis does not address separation of powers, I believe it is inappropriate to assume the Utah Supreme Court had before it a case in which the sentencing court explicitly ruled on the restitution issue. Also, because the Monson court did not consider separation of powers, it is inappropriate to presume that the supreme court vested the Board with over broad authority to order restitution as a parole condition, and the facts of this ease do not require such an expansive interpretation of Monson. Accordingly, inasmuch as the majority opinion interprets Monson as affording the Board broad authority in ordering parole conditions, without extending that interpretation to instances where the trial court expressly considered restitution at the time of sentencing, I concur.